Citation Nr: 0704457	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart condition, 
to include as secondary to service-connected history of 
thyrotoxicosis.  

2.  Entitlement to a compensable disability rating for a 
history of thyrotoxicosis.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
May 1946 and again from October 1950 to September 1965.   
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The issue of service connection for a heart condition, to 
include as secondary to service-connected history of 
thyrotoxicosis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection and secondary service 
connection for a heart condition in March 1983 and October 
2001 rating decisions; it notified the veteran of the denial 
but he did not initiate an appeal.

2.  Evidence received since the March 1983 and October 2001 
rating decisions is new, relevant, and raises a reasonable 
possibility of substantiating the service connection and 
secondary service connection claims.

3.  The medical evidence of record does not demonstrate post-
service hyperthyroidism with associated tachycardia, tremor, 
or continuous medication for control.


CONCLUSIONS OF LAW

1.  The rating decisions of March 1983 and October 2001 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
March 1983 and October 2001 rating decisions to reopen a 
claim for service connection and secondary service connection 
for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).      

3.  The criteria for a compensable disability rating for a 
history of thyrotoxicosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7900 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to his heart condition, the RO denied service 
connection on the merits for a heart condition in a March 
1983 rating decision.  Similarly, the RO denied service 
connection for a heart condition as secondary to a history of 
thyrotoxicosis in an October 2001 rating decision.  It gave 
the veteran notice of both denials, but he did not initiate 
an appeal.  Therefore, these RO rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).  

The veteran's claim to reopen service connection for a heart 
condition was received in August 2003.  A claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for a heart condition in a 
March 1983 rating decision because it found that the 
veteran's premature ventricular contractions, diagnosed after 
service, were not incurred in service or within one year 
thereafter.  Subsequently, with regard to secondary service 
connection, in an October 2001 rating decision, the RO 
determined that there was no competent evidence relating the 
veteran's premature ventricular contractions to his service-
connected history of thyrotoxicosis.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the March 1983 and October 2001 rating decisions.  
Specifically, with regard to direct service connection, a 
letter received in February 1996 from "F.O.," M.D., implied 
that the veteran's current atrial fibrillation is 
longstanding and related to treatment for premature ventricle 
contractions in service.  Additionally, with regard to 
secondary service connection, a March 2005 VA examiner 
appears to raise the possibility that the veteran's current 
heart conditions could be related to his service-connected 
history of thyrotoxicosis.   Accordingly, the evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156(a).  As new 
and material evidence has been received, the claims for 
service connection and secondary service connection are 
reopened.  38 U.S.C.A. § 5108.       

With regard to the increased rating claim, disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's history of thyrotoxicosis is currently 
evaluated as noncompensable (0 percent disabling) under the 
diagnostic code for hyperthyroidism.  38 C.F.R. § 4.119, 
Diagnostic Code 7900 (2006).  This rating has been in effect 
since service connection was originally granted, effective 
from October 1, 1965.    

Under Diagnostic Code 7900, a 10 percent rating is warranted 
for hyperthyroidism with tachycardia, which may be 
intermittent, and tremor, or; continuous medication required 
for control.  A 30 percent rating is warranted for  
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure. Id.  If a disease of the heart is 
the predominant finding, evaluate as hyperthyroid heart 
disease (Diagnostic Code 7008) if doing so would result in a 
higher evaluation than using the above criteria.  38 C.F.R. § 
4.119, Diagnostic Code 7900, Note (1).  If ophthalmopathy is 
the sole finding, evaluate as field vision, impairment of 
(Diagnostic Code 6090); or impairment of central visual 
acuity (Diagnostic Code 6061-6079).  38 C.F.R. § 4.119, 
Diagnostic Code 7900, Note (2).

In this case, a higher rating is not warranted.  The last 
record of treatment for this disorder comes from a September 
1964 service medical record (SMR) that documents "probable 
thyrotoxicosis."  Post-service, the veteran has not been 
treated for this condition or residuals thereof.  VA thyroid 
examinations and associated laboratory tests dated November 
1965, January 1997, October 2003, and most recently in March 
2005 have indicated that his thyroid is normal.  Post-
service, no physician has prescribed medication or noted 
heart tremors related to any thyroid condition.  Periodic 
cardiac palpitations and arrythmia that the veteran has 
exhibited have not been associated with an active thyroid 
condition.  Likewise, there is no evidence of impairment of 
vision associated with any thyroid condition. Overall, the 
Board must find that both the VA thyroid examinations and 
post-service medical records provide overwhelming evidence 
against an increased rating, let alone any current active 
thyroid condition.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for a 
history of thyrotoxicosis.  38 C.F.R. § 4.3.  

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with his history of thyrotoxicosis in order to 
justify a referral of the case for extra-schedular 
consideration.  38 C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in October 
2003, the RO advised the veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the October 2003 VCAA 
notice letter prior to the January 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
increased rating claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical letter and 
personal statements he has submitted.  The veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his increased rating claim.  In fact, the 
rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) all advised the 
veteran of what missing evidence was necessary to establish 
an increased rating for a history of thyrotoxicosis.  
Additionally, the VCAA letter dated in October 2003 advised 
the veteran that the VA required "additional information and 
evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that although the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

Since the claim for an increase was denied by the RO and the 
Board, there are no potential effective date issues that 
would warrant providing additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA examinations, and relevant VA treatment 
records.  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
private medical records other than what he himself provided.  
The veteran has not alleged that any additional evidence 
remains outstanding.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

As new and material evidence has been received, the claim for 
service connection for a heart condition, to include as 
secondary to service-connected history of thyrotoxicosis, is 
reopened.  To that extent, the appeal is granted.

A compensable disability rating for a history of 
thyrotoxicosis is denied.   


REMAND

As discussed above, the claims for service connection and 
secondary service connection for a heart condition are 
reopened.  For purposes of clarity, the Board has 
consolidated the service connection and secondary service 
connection matters into one issue.  However, before 
addressing the merits of this claim, the Board finds that 
additional development is required.

First, with regard to notice under the VCAA, VA must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R.  § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Such a 
statement is absent in September and October 2003 VCAA 
letters.  The RO must include this statement with VCAA 
notice.  The revised VCAA notice should also be compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

Second, with regard to direct service connection for a heart 
condition, the evidence of record contains two conflicting 
opinions.  

Specifically, the veteran underwent VA heart and arrythmia 
examinations in March 2005, which were completed by the same 
examiner.  The examiner opined that it would be 
"speculation" to link the veteran's current heart 
conditions with "initial arrhythmias" seen during military 
service.  

In contrast, in a letter received in October 1996, Dr. F.O., 
now a private physician, indicated that he treated the 
veteran for premature ventricular heartbeats during service 
in 1963.  This physician went on to opine that the veteran's 
current atrial fibrillation is longstanding, implying that 
his current heart condition is related to in-service 
treatment many years before.  

With regard to this opinion, the Board acknowledges that 
during service, SMRs document several complaints regarding 
chest pain and pressure and heart palpitations with 
arrhythmias.  However, all chest X-rays and electrocardiogram 
(EKGs) performed during service were normal, with the 
exception of a March 1955 examination that noted a prominent 
left ventricle.  
 
In any event, the Board is of the opinion that a new VA 
examination would be helpful in reconciling differing 
assessments regarding the etiology of the veteran's heart 
conditions.  The examiner should be conducted by a physician 
who has not previously examined the veteran.  

Furthermore, with regard to secondary service connection, the 
March 2005 VA examiner opined that "it is as least as likely 
as not that the patient's arrhythmia, paroxysmal atrial 
fibrillation with rapid ventricular response 'tachycardia' or 
PVCs could be related to thyrotoxicosis for which he is 
service-connected, but in my review of the record, this 
diagnosis of thyrotoxicosis has never being [sic] 
documented" (emphasis added).  This opinion is inconclusive 
and offers little assistance in resolving the medical issue 
in question.  SMRs reflect that laboratory tests conducted in 
August 1960 revealed an enlarged thyroid with a provisional 
diagnosis of hyperthyroidism.  He received later treatment 
for "probable" thyrotoxicosis in September 1960 and 
September 1964.   

Consequently, a more definitive opinion is required.  In 
light of the conflicting and inadequate opinions and the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), a remand is in order for a new VA examination 
to determine, if possible, the etiology of the veteran's 
current heart conditions.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that asks the veteran to 
provide any evidence in his 
possession that pertains to the 
claim.  In this regard, the notice 
must comply with any applicable legal 
precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the etiology of his 
current heart disorders.  The veteran 
is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse consequences for his claim.  
The examination should comply with 
AMIE protocols for the appropriate 
examination.  The examiner must be a 
physician who has not previously 
examined the veteran.  The examination 
should include any test or study 
deemed necessary by the examiner.  The 
claims folder must be made available 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  Based 
on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability) that 
any current heart disorder is related 
to the veteran's periods of active 
duty service from October 1940 to May 
1946 and from October 1950 to 
September 1965.  The examiner should 
also indicate whether it is at least 
as likely as not that any current 
heart disorder is proximately due to, 
or is aggravated by, the veteran's 
history of thyrotoxicosis.    

The examiner's attention is 
specifically directed to SMR 
laboratory tests conducted in August 
1960 that revealed an enlarged thyroid 
with a provisional diagnosis of 
hyperthyroidism, with subsequent 
treatment for "probable" 
thyrotoxicosis in September 1960 and 
September 1964.  The examiner should 
also review the recent March 2005 VA 
examiner's opinion and the contrasting 
private opinion of Dr. F.O. received 
in October 1996. 
       
      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinion, the 
examination report should so state.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the heart issue on 
appeal, considering any new evidence 
secured since the September 2005 SSOC.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran with another SSOC and afford 
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


